DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2022 has been entered.
 
Priority
This application is a continuation of 15/087,224, filed 31 March 2016, now US Patent 10,769,189 which is a continuation in part of 14/941,155, filed 13 November 2015.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0038436 to Cristo et al (hereafter Cristo) in view of US Patent No 10,417,567 to Miller et al (hereafter Miller) in view of the article “ACTPred: Activity Prediction in Mobile Social Networks” to Gong et al (hereafter Gong).
Referring to claim 1, Cristo discloses a computerized system comprising:
one or more processors (see Fig 1 and [0019]); and
computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processor, implement a method of disambiguating an indication of a user interaction (see [0231]), the method comprising:
a) receiving a set of words forming the indication of the user interaction (see [0218] and [0219], lines 1-4 – A user’s utterance is captured using speech recognition. The user may utter “please get my stock portfolio.”);
b) logging user activity (see [0101] and [0102] – Personalized cognitive model 810 may track actions performed by the user.);
c) disambiguating the meaning of the set of words forming the indication of the user interaction based on a sequence of events [user’s interaction pattern] (see [0101]; [0102]; and [0219], lines 3-7 – The system may review this request together with stored data such as the personalized cognitive model.); and
d) performing a computerized action based on the disambiguated meaning (see [0219], lines 7-14 – The system 90 may then generate requests to determine the stocks in the user’s portfolio, the number of shares and the source for current pricing information. These queries may then be sent to one or more agent domains, such as a domain which may access a database containing the user’s profile and a domain which accesses stock pricing sources to determine the answers to these questions.).
	While Cristo teaches disambiguating the meaning of the set of words forming the indication of the user interaction based on a sequence of events, Cristo fails to explicitly teach disambiguating the meaning of the set of words forming the indication of the user interaction based on a repeated sequence of events in the pipeline, wherein the repeated sequence of events share time-related features with the received set of word.    Miller teaches learning user preferences in a conversational system, including the limitations of
	receiving a set of words forming the indication of the user interaction [user input] (see column 4, lines 50-59 and column 6, lines 42-53 – For example, a user may perform the voice query “find the nearest restaurant.”); and   
disambiguating the meaning of the set of words forming the indication of the user interaction based on a repeated sequence of events [patterns and behaviors], wherein the repeated sequence of events share time-related features with the received set of words [user query/input] (see column 6, line 42 – column 7, line 3; column 7, lines 23 – column 9, line 28 - The input processing module 132 may perform various techniques to process input received from a user. If, for example, the input is speech input, the input processing module 132 may perform speech recognition techniques to convert the input into a format that is understandable by a computing device, such as text. The speech recognition and/or NLP techniques may include known or new techniques. Various embodiments contemplate that this may be done in conjunction with the NLS module. The NLS module may be configured to observe user activity and attempt to learn characteristics about a user. The NLS module in conjunction with the CBR module may learn any number of characteristics about the user over time, such as user preferences, track patterns (e.g., user normally reads the news starting with the sports, followed by the business section followed by the world news), behaviors (e.g., listens to music in the morning and watches movies at night. The context module may be configured to identify one or more pieces of contextual information. The context module may take into account contextual information when determining an intent or meaning of a user’s query. An example of contextual information may include a time of day or date (e.g., a time of day at which a user provides input to a virtual assistant). After identifying the user’s intent with use of the context, the context module may again take this context into account when determining a response or reply to provide back to the user.).
	Miller and Cristo both use context of a spoken query to disambiguate spoken words.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the idea of a context including time and then matching that context to a repeated sequence of events as taught by Miller with the process of Cristo of using context with the user’s interaction pattern.  One would have been motivated to do so in order to efficiently interface with a virtual assistant particularly when a task is repeated where a user inputs the same information each time (Miller: see column 1, lines 24-27; Cristo: see [0098]).
	While the combination of Cristo and Miller (hereafter Cristo/Miller) teaches logging user activity in a model, Cristo/Miller fails to explicitly disclose the further limitation of a pipeline.  Gong teaches activity prediction including the further limitation of b) logging user activity in a pipeline [historic behavior log] (see 1, paragraph 4; and 3.1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a log as taught in Gong as a data store to store the activity data of Cristo/Miller.  One would have been motivated to do so since a log is merely a particular type of data store in order to tract the location and time an activity is performed (Gong: 2).  Gong and Cristo/Miller are analogous art since they both deal with the concepts of digital assistants.    
Referring to claim 2, the combination of Cristo/Miller and Gong (hereafter Cristo/Miller/Gong) teaches the computerized system of claim 1, wherein the indication of the user interaction is formed from sensor data [utterance/input captured by microphone] containing a user utterance (Cristo: see [0060]; [0099]; [0100]; and [0218]).
Referring to claim 3, Cristo/Miller/Gong teaches the computerized system of claim 1, wherein the sequence of events comprises events with similar time period [temporal correlation] (Gong: see 1; 3.2.1, 1st paragraph; 3.2.2; 4.1, Temporal correlation factor function; and 4.2; Miller: see column 6, lines 58-61).
Referring to claim 4, Cristo/Miller/Gong teaches the computerized system of claim 3, wherein the sequence of events comprises events with similar location [location] (Gong: see 1; 3.2.1, 1st paragraph; 3.2.2; 4.1, Location; and 4.3).
Referring to claim 5, Cristo/Miller/Gong teaches the computerized system of claim 3, wherein the sequence of events comprises events that involve similar content [user’s personal attributes] (Gong: see 1).
Referring to claim 6, Cristo/Miller/Gong teaches the computerized system of claim 1, wherein the set of words is determined to be consistent with a determined activity event (Cristo: see [0101]; [0102]; [0218]; and [0219]).
Referring to claim 8, Cristo/Miller/Gong teaches the computerized system of claim 1, wherein the user is provided an indication of the set of words to be consistent with the determined activity event (Miller: see Fig 1, item 120).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0038436 to Cristo et al (hereafter Cristo) in view of US Patent No 10,417,567 to Miller et al (hereafter Miller) in view of the article “ACTPred: Activity Prediction in Mobile Social Networks” to Gong et al (hereafter Gong) as applied above to claim 6 and further in view of US PGPub 2016/0259656 to Sumner et al (hereafter Sumner).
Referring to claim 7, Cristo/Miller/Gong fails to explicitly disclose the further limitation wherein the determined activity event comprises one or more of browsing to a website, launching an application, initiating a communication, performing a search query, setting a reminder, or scheduling an event on a calendar.  Sumner teaches wherein the set of words is determined to be consistent with a determined activity event (see [0221]; [0227]; [0229]; and [0230]), including the further limitation wherein the determined activity event comprises one or more of browsing to a website, launching an application, initiating a communication, performing a search query, setting a reminder, or scheduling an event on a calendar (see [0080], lines 8-10; [0092]; and [0230] – The contextual information can include, for example, user preferences, hardware, and/or software states of the user device, sensor information collected before, during, or shortly after the user request, prior interactions (e.g., dialogue) between the digital assistant and the user, and the like.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the specific activity type of Sumner as the activity type of Cristo/Miller/Gong.  One would have been motivated to do so in order to provide accurate speech recognition (Cristo: see [0004] and [0005]).
Claims 9, 10, 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0038436 to Cristo et al (hereafter Cristo) in view of US Patent No 10,417,567 to Miller et al (hereafter Miller).

Referring to claim 9, Cristo discloses a computer-implemented method of disambiguating an indication of a user interaction, the method comprising:
receiving a set of words forming the indication of the user interaction [user’s utterance] (see [0218] and [0219], lines 1-3 – The process may begin when a user’s utterance (i.e., user query and/or command) is captured using speech recognition.);
logging user activities in a data store (see [0101] and [0102] – Personalized cognitive model 810 may track actions performed by the user.);
determining a user intent for the set of words forming the indication of the indication of the user interaction based at least in part on an activity pattern [user’s interaction pattern] (see [0101]; [0102]; and [0219], lines 3-7 – The system may review this request together with stored data such as the personalized cognitive model.); and
performing a computerized action based on the user intent (see [0219], lines 7-14 – The system 90 may then generate requests to determine the stocks in the user’s portfolio, the number of shares and the source for current pricing information. These queries may then be sent to one or more agent domains, such as a domain which may access a database containing the user’s profile and a domain which accesses stock pricing sources to determine the answers to these questions.).
Cristo fails to explicitly teach determining from the user activities, an activity pattern sharing time-related features with received set of words.    Miller teaches learning user preferences in a conversational system, including the limitations of
	receiving a set of words forming the indication of the user interaction [user input] (see column 4, lines 50-59 and column 6, lines 42-53 – For example, a user may perform the voice query “find the nearest restaurant.”); 
determining, from user activities, an activity pattern sharing time related features with the received set of words (see column 6, line 42 – column 7, line 3; column 7, lines 23 – column 9, line 28 - The input processing module 132 may perform various techniques to process input received from a user. If, for example, the input is speech input, the input processing module 132 may perform speech recognition techniques to convert the input into a format that is understandable by a computing device, such as text. The speech recognition and/or NLP techniques may include known or new techniques. Various embodiments contemplate that this may be done in conjunction with the NLS module. The NLS module may be configured to observe user activity and attempt to learn characteristics about a user. The NLS module in conjunction with the CBR module may learn any number of characteristics about the user over time, such as user preferences, track patterns (e.g., user normally reads the news starting with the sports, followed by the business section followed by the world news), behaviors (e.g., listens to music in the morning and watches movies at night. The context module may be configured to identify one or more pieces of contextual information. The context module may take into account contextual information when determining an intent or meaning of a user’s query. An example of contextual information may include a time of day or date (e.g., a time of day at which a user provides input to a virtual assistant). After identifying the user’s intent with use of the context, the context module may again take this context into account when determining a response or reply to provide back to the user.); and 
determining a user intent for the set of words forming the indication of the user interaction based at least in part on the activity pattern [patterns and behaviors] (see column 6, line 42 – column 7, line 3; column 7, lines 23 – column 9, line 28 - The input processing module 132 may perform various techniques to process input received from a user. If, for example, the input is speech input, the input processing module 132 may perform speech recognition techniques to convert the input into a format that is understandable by a computing device, such as text. The speech recognition and/or NLP techniques may include known or new techniques. Various embodiments contemplate that this may be done in conjunction with the NLS module. The NLS module may be configured to observe user activity and attempt to learn characteristics about a user. The NLS module in conjunction with the CBR module may learn any number of characteristics about the user over time, such as user preferences, track patterns (e.g., user normally reads the news starting with the sports, followed by the business section followed by the world news), behaviors (e.g., listens to music in the morning and watches movies at night. The context module may be configured to identify one or more pieces of contextual information. The context module may take into account contextual information when determining an intent or meaning of a user’s query. An example of contextual information may include a time of day or date (e.g., a time of day at which a user provides input to a virtual assistant). After identifying the user’s intent with use of the context, the context module may again take this context into account when determining a response or reply to provide back to the user.).
	Miller and Cristo both use context of a spoken query to disambiguate spoken words.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the idea of a context including time and then matching that context to a repeated sequence of events as taught by Miller with the process of Cristo of using context with the user’s interaction pattern.  One would have been motivated to do so in order to efficiently interface with a virtual assistant particularly when a task is repeated where a user inputs the same information each time (Miller: see column 1, lines 24-27; Cristo: see [0098]).

Referring to claim 10, Cristo/Miller discloses the method of claim 9, wherein the indication of the user interaction is formed from sensor data [utterance/input captured by microphone] containing a user utterance (Cristo: see [0060]; [0099]; [0100]; and [0218]).
Referring to claim 14, Cristo discloses the method of claim 9, wherein the set of words are determined to be consistent with a determined activity event (Cristo: see [0101]; [0102]; [0218]; and [0219]).
Referring to claim 15, Cristo discloses a computerized system comprising:
one or more sensors configured to provide sensor data, each sensor associated with a user device in a set of user devices associated with a user, at least one of the one or more sensors comprising an acoustic sensor [microphone] configured to convert speech into acoustic information (see [0060]; [0218]; and [0219]);
one or more processors (see [0019] and Fig 1); and
computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors, implement a method of disambiguating an indication of a user interaction (see [0231]), the method comprising:
receiving a set of words forming the indication of the user interaction [user’s utterance] (see [0218] and [0219], lines 1-3 – The process may begin when a user’s utterance (i.e., user query and/or command) is captured using speech recognition.),
logging user activities in a data store (see [0101] and [0102] – Personalized cognitive model 810 may track actions performed by the user.),
disambiguating the meaning of a user intent for the set of words forming the indication of the user interaction based at least in part on a pattern of activity [user’s interaction pattern] (see [0101]; [0102]; and [0219], lines 3-7 – The system may review this request together with stored data such as the personalized cognitive model.), and
performing a computerized action based on the disambiguated meaning (see [0219], lines 7-14 – The system 90 may then generate requests to determine the stocks in the user’s portfolio, the number of shares and the source for current pricing information. These queries may then be sent to one or more agent domains, such as a domain which may access a database containing the user’s profile and a domain which accesses stock pricing sources to determine the answers to these questions.).
Cristo fails to explicitly teach determining from the user activities, an activity pattern sharing time-related features with received set of words.    Miller teaches learning user preferences in a conversational system, including the limitations of
	receiving a set of words forming the indication of the user interaction [user input] (see column 4, lines 50-59 and column 6, lines 42-53 – For example, a user may perform the voice query “find the nearest restaurant.”); 
determining, from user activities, an activity pattern sharing time related features with the received set of words (see column 6, line 42 – column 7, line 3; column 7, lines 23 – column 9, line 28 - The input processing module 132 may perform various techniques to process input received from a user. If, for example, the input is speech input, the input processing module 132 may perform speech recognition techniques to convert the input into a format that is understandable by a computing device, such as text. The speech recognition and/or NLP techniques may include known or new techniques. Various embodiments contemplate that this may be done in conjunction with the NLS module. The NLS module may be configured to observe user activity and attempt to learn characteristics about a user. The NLS module in conjunction with the CBR module may learn any number of characteristics about the user over time, such as user preferences, track patterns (e.g., user normally reads the news starting with the sports, followed by the business section followed by the world news), behaviors (e.g., listens to music in the morning and watches movies at night. The context module may be configured to identify one or more pieces of contextual information. The context module may take into account contextual information when determining an intent or meaning of a user’s query. An example of contextual information may include a time of day or date (e.g., a time of day at which a user provides input to a virtual assistant). After identifying the user’s intent with use of the context, the context module may again take this context into account when determining a response or reply to provide back to the user.); and 
disambiguating the meaning of the set of words forming the indication of the user interaction based at least in part on the activity pattern [patterns and behaviors] (see column 6, line 42 – column 7, line 3; column 7, lines 23 – column 9, line 28 - The input processing module 132 may perform various techniques to process input received from a user. If, for example, the input is speech input, the input processing module 132 may perform speech recognition techniques to convert the input into a format that is understandable by a computing device, such as text. The speech recognition and/or NLP techniques may include known or new techniques. Various embodiments contemplate that this may be done in conjunction with the NLS module. The NLS module may be configured to observe user activity and attempt to learn characteristics about a user. The NLS module in conjunction with the CBR module may learn any number of characteristics about the user over time, such as user preferences, track patterns (e.g., user normally reads the news starting with the sports, followed by the business section followed by the world news), behaviors (e.g., listens to music in the morning and watches movies at night. The context module may be configured to identify one or more pieces of contextual information. The context module may take into account contextual information when determining an intent or meaning of a user’s query. An example of contextual information may include a time of day or date (e.g., a time of day at which a user provides input to a virtual assistant). After identifying the user’s intent with use of the context, the context module may again take this context into account when determining a response or reply to provide back to the user.).
	Miller and Cristo both use context of a spoken query to disambiguate spoken words.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the idea of a context including time and then matching that context to a repeated sequence of events as taught by Miller with the process of Cristo of using context with the user’s interaction pattern.  One would have been motivated to do so in order to efficiently interface with a virtual assistant particularly when a task is repeated where a user inputs the same information each time (Miller: see column 1, lines 24-27; Cristo: see [0098]).
Referring to claim 19, Cristo/Miller discloses the computerized system of claim 15, wherein the set of words is determined to be consistent with a determined activity event (Cristo: see [0101]; [0102]; [0218]; and [0219]).
Referring to claim 20, Cristo/Miller teaches the computerized system of claim 15, wherein the user is provided an indication of the set of words to be consistent with the determined activity event (Miller: see Fig 1, item 120).

Claims 11-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0038436 to Cristo et al (hereafter Cristo) in view of US Patent No 10,417,567 to Miller et al (hereafter Miller) as applied above to claims 9 and 15 and further in view of the article “ACTPred: Activity Prediction in Mobile Social Networks” to Gong et al (hereafter Gong).
Referring to claim 11, Cristo/Miller fails to explicitly teach wherein the activity pattern comprises user activities with similar time period.  Gong teaches activity prediction and logging user activity [historic behavior log] (see 1, paragraph 4; and 3.1), including the further limitation wherein the activity pattern comprises user activities with similar time period [temporal correlation] (Gong: see 1; 3.2.1, 1st paragraph; 3.2.2; 4.1, Temporal correlation factor function; and 4.2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sequence of events taught by Cristo/Miller be organized in the manner taught by Gong.  One would have been motivated to do so in order to analyze the actions performed by a user (Gong: see 1).  Gong and Cristo/Miller are analogous art since they both deal with the concepts of digital assistants.    
Referring to claim 12, the combination of Cristo/Miller and Gong (hereafter Cristo/Miller/Gong) teaches the method of claim 11, wherein the activity pattern comprises events with similar location [location] (Gong: see 1; 3.2.1, 1st paragraph; 3.2.2; 4.1, Location; and 4.3).
Referring to claim 13, Cristo/Miller/Gong teaches the method of claim 11, wherein the activity pattern comprises user activities that involve similar content [user’s personal attributes] (Gong: see 1).
Referring to claim 16, Cristo/Miller fails to explicitly teach wherein the activity features comprise time period.  Gong teaches activity prediction and logging user activity [historic behavior log] (see 1, paragraph 4; and 3.1), including the further limitation wherein the activities features comprise time period [temporal correlation] (Gong: see 1; 3.2.1, 1st paragraph; 3.2.2; 4.1, Temporal correlation factor function; and 4.2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sequence of events taught by Cristo/Miller be organized in the manner taught by Gong.  One would have been motivated to do so in order to analyze the actions performed by a user (Gong: see 1).  Gong and Cristo are analogous art since they both deal with the concepts of digital assistants.    
Referring to claim 17, Cristo/Miller/Gong teaches the computerized system of claim 16, wherein the activity features comprise location [location] (Gong: see 1; 3.2.1, 1st paragraph; 3.2.2; 4.1, Location; and 4.3).
Referring to claim 18, Cristo/Miller/Gong teaches the computerized system of claim 16, wherein the activity features comprise content [user’s personal attributes] (Gong: see 1).


Response to Arguments
With regards to the arguments in reference to the prior art rejections, a new reference has been utilized to teach the newly added limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2015/0066494 to Salvador et al which teaches determining an activity pattern
US PGPub 2016/0226985 which teaches determining an activity pattern

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167